Citation Nr: 1540240	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  06-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for a service-connected right knee total arthroplasty (right knee disability).  

2.  Entitlement to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259, for a service-connected left knee total arthroplasty (left knee disability).  

3.  Entitlement to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259, for a right knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1987 to May 1987.  He also served with the Ohio National Guard.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2012, the Board issued a decision that, in part, granted a separate initial rating of 30 percent for severe instability of the left knee, effective June 25, 2008.  It also remanded for further development claims for service connection for tachycardia, for hypertension and for radiculopathy of the right leg, as well as a claim for an evaluation in excess of 30 percent for the service-connected right knee disorder for the period beginning June 1, 2011, and for a rating in excess of 30 percent for the service-connected left knee disorder for the period beginning January 1, 2012, and for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

In April 2014, the Board denied the claims of entitlement to an initial evaluation in excess of 10 percent for a right knee disorder and entitlement to an initial evaluation in excess of 10 percent for a left knee disorder.  A separate evaluation of 30 percent for instability of the left knee was again assigned.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran was not specifically appealing the denial of the 10 percent ratings, but rather, was appealing for consideration of a separate rating for the right knee under Diagnostic Code 5257 and consideration of separate ratings for both knees under Diagnostic Codes 5258 and 5259.  As such, the appeal is limited to these issues.  The Court granted a Joint Motion to Remand these issues back to the Board in September 2014.  

In December 2011, the Veteran testified during a video conference hearing before a Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the claims file.  The Veterans Law Judge that performed this hearing is no longer employed by the Board.  However, in response to a September 2013 letter from the Board notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, the Veteran replied in September 2013 that he only desired to have the prior decision vacated.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the December 2011 hearing.  The Veteran's attorney also stressed in a January 2015 statement that the Veteran did not desire a hearing in this matter.  As such, further consideration for the need for an additional hearing is not warranted.  

In April 2012, the Board issued a decision that, in part, granted a separate initial rating of 30 percent for severe instability of the left knee, effective June 25, 2008.  It also remanded for further development claims for service connection for tachycardia, for hypertension and for radiculopathy of the right leg, as well as a claim for an evaluation in excess of 30 percent for the service-connected right knee disorder for the period beginning June 1, 2011, and for a rating in excess of 30 percent for the service-connected left knee disorder for the period beginning January1, 2012, and for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Board notes that from its review of the claims file that the claims previously remanded in April 2012 still await further development.  Thus, no action by the Board is warranted at this time.  


FINDINGS OF FACT

1.  Prior to April 19, 2010, the Veteran was already rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for a right knee disability.

2.  Prior to April 19, 2010, the Veteran did not suffer from dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the right knee joint.  

3.  As of June 1, 2011, the Veteran was rated at 30 percent for a total right knee replacement; there is no probative credible evidence of separate and distinct symptomatology to warrant a separate disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259 since this time.  

4.  At no time during the pendency of this claim has there been objective evidence of instability of the right knee.  

5.  Prior to November 3, 2010, the Veteran was rated at 10 percent for painful motion of the left knee and then the Veteran was awarded an increased rating of 20 percent under Diagnostic Code 5258 effective July 1, 2007; there is no probative credible evidence of record to suggest that he suffered from symptomatology beginning July 1, 2007 distinct from symptomatology prior to July 1, 2007. 

6.  As of January 1, 2012, the Veteran was rated at 30 percent for a total left knee replacement; there is no evidence of separate and distinct symptomatology to warrant a separate disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259 since this time.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5259 for removal of semilunar cartilage of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for establishing entitlement to an evaluation of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage of the left knee for the entire period prior to November 3, 2010 (excluding the period in which a 100 percent rating is assigned) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage of the left knee beginning January 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5259 for removal of semilunar cartilage of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and service personnel records, and in June 2007, January 2009, and February 2011, he was afforded formal VA examinations.  A DBQ was also prepared in November 2012.  Copies of these reports have been associated with the evidence of record, as well as the Veteran's VA treatment records and copies of his private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Right Knee

The Veteran contends that he is entitled to separate disability evaluations for his service-connected right knee disability under 38 C.F.R. § 4.71a Diagnostic Code 5258 or 5259, and, Diagnostic Code 5257.  However, the preponderance of the evidence of record demonstrates that separate evaluations are not warranted for the right knee under any of the argued diagnostic codes at any time during the pendency of this claim.  

The Veteran was originally granted service connection for a right knee disability in an August 2008 rating decision.  An initial evaluation of 10 percent was assigned as of July 25, 2006, under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  The Veteran's 10 percent evaluation was continued in a September 2009 rating decision and a timely notice of disagreement was received in October 2009.  In an October 2010 rating decision, the Veteran was assigned a temporary evaluation of 100 percent, effective as of April 19, 2010.  A 30 percent evaluation under Diagnostic Code 5055 was assigned as of June 1, 2011.  Therefore, the evidence demonstrates that the Veteran was already in receipt of a disability evaluation under Diagnostic Code 5259 prior to April 19, 2010.  

As such, the remaining issues before the Board are whether the Veteran is entitled to compensation under Diagnostic Code 5258 prior to April 19, 2010, whether he is entitled to separate evaluations under either Diagnostic Code 5258 or 5259 as of June 1, 2011, and whether he is entitled to a separate evaluation under Diagnostic Code 5257 at any time during the pendency of this claim.  

According to a January 2007 private MRI (magnetic resonance image), there was evidence of a large joint effusion.  The Veteran subsequently underwent surgery for a right knee medial meniscus tear in April 2007.  An October 2007 VA treatment record notes that an MRI was suspicious for a partial tear involving the medial meniscus.  The Veteran described pain.  A January 2008 private treatment note reflects that the Veteran was about 6 weeks post ACL (anterior cruciate ligament) reconstruction surgery and he had good stability to varus and valgus stressing.  His Lachman examination was also stable.  An April 2008 VA treatment note also indicates increased swelling following driving.  However, examination revealed no demonstrable effusion.  

The Veteran underwent a VA examination of the right knee in June 2007.  It was noted that the Veteran underwent meniscal repair in April 2007.  The Veteran also described residual pain associated with this condition.  Physical examination revealed no evidence of effusion.  It was noted that there was no additional limitation of motion due to symptoms such as weakness.  The Veteran was diagnosed with right knee joint effusion with osteoarthritis and evidence of ACL reconstruction.  A January 2008 VA treatment note specifically found that there was no instability associated with the right knee.  

An October 2007 MRI revealed evidence of a tear involving the posterior horn of the medial meniscus.  The lateral meniscus was intact.  A July 2008 MRI noted a clinical history of meniscal repair in 2007.  An October 2008 MRI revealed evidence of degenerative changes in the posterior horn of the lateral meniscus.  There was a nondisplaced tear in the posterior horn of the medial meniscus.  There was evidence of a small joint effusion.  

An additional VA examination was provided in January 2009.  Reported symptoms associated with the right knee were noted to be pain, daily or more often episodes of locking and swelling.  Physical examination did not reveal any objective evidence of clicking, snapping or meniscus abnormality.  The Veteran reported that he suffered from instability of the right knee, but he denied a history of giving way.  Objective examination, however, revealed that there was no instability associated with the right knee.  

An August 2009 VA treatment note reflects that the Veteran slipped and fell and now had a sore knee.  The right knee had no swelling, discoloration or heat.  He was subsequently seen by a private physician in April 2010.  The Veteran was noted to have right knee pain.  Examination revealed the right knee to be stable to varus and valgus stressing throughout all range of motion.  He had negative Lachman and posterior drawer testing.  

According to a February 2011 VA examination report, the Veteran's knees were negative for warmth or effusion.  Lachman's and McMurray's testing were negative and the knees were stable to varus and valgus stress.  Crepitus was noted, bilaterally. 

The Board will first address whether an evaluation of 20 percent is warranted under Diagnostic Code 5258 prior to April 19, 2010.  As noted above, the Veteran was already in receipt of a rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, and the JMR specifically noted not to disturb the Board's denial of a rating in excess of the assigned 10 percent rating "pursuant to the remaining diagnostic codes addressed therein."  The Board finds that there is no basis upon which to assign a separate evaluation under Diagnostic Code 5258 prior to April 19, 2010.  An evaluation of 20 percent is warranted under Diagnostic Code 5258 when there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.  The record does not reflect that the Veteran has suffered from dislocated semilunar cartilage with symptoms of frequent locking, pain and effusion at any time prior to April 19, 2010.  While the Veteran reported symptoms such as locking, objective testing did not confirm this.  Furthermore, objective testing failed to reveal frequent episodes of effusion.  In this regard, the Board observes that large joint effusion was noted in January 2007 but no effusion was noted in June 2007 and April 2008 and only small joint effusion was noted in October 2008.  Finally, while there has been evidence of pain, this is already associated with the Veteran's 10 percent evaluation under Diagnostic Code 5259 for removal of semilunar cartilage that is "symptomatic."  Id.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate evaluation of 20 percent under 38 C.F.R. § 4.71a at any time prior to April 19, 2010.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate evaluation under Diagnostic Code 5258 or 5259 at any time since June 1, 2011.  As of June 1, 2011, the Veteran has been rated as 30 percent disabled for a total knee replacement under Diagnostic Code 5055.  Id.  This code is meant to compensate the Veteran for symptoms such as pain and disability associated with a total replacement of the knee.  Despite the Veteran's subjective complaints, objective testing has failed to demonstrate that the Veteran suffers from any symptomatology of the right knee above and beyond that considered by Diagnostic Code 5055.  

The Board notes that, although disabilities arising from a single disease entity, are to be rated separately (38 C.F.R. § 4.25(b)), it is the practice of VA, when applying the rating schedule, to avoid "the evaluation of the same manifestation under different diagnoses."  38 C.F.R. § 4.14 (2015).  This would result in "pyramiding."  In the present case, to assign a separate rating in addition to the 30 percent rating assigned under Diagnostic Code 5055 for pain would result in pyramiding, and as such, is to be avoided.  

Finally, the preponderance of the evidence of record demonstrates that a separate evaluation for instability of the right knee under Diagnostic Code 5257 is not warranted at any time during the pendency of the claim.  A January 2008 private treatment note reflects that the right knee had no instability.  The January 2009 VA examination report, despite the Veteran's lay assertions of instability, also found no objective evidence of instability.  The knees were also stable to varus and valgus stress upon examination in February 2011.  Finally, according to a November 2012 VA examination report (Disability Benefits Questionnaire (DBQ)), stability testing of the right knee was normal, with no history of subluxation or dislocation.  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. §§ 4.40 and 4.45 is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In the present case, there is no objective evidence of recurrent subluxation or lateral instability associated with the right knee, and as such, a separate evaluation is not warranted.  

The Board recognizes that a private physician reviewed the Veteran's claims file in January 2015.  However, this review has failed to provide any information to suggest that the Veteran is entitled to a separate disability evaluation for his right knee disability at any time during the pendency of this claim.  In large part, this physician simply reviewed evidence already of record and summarized it to the Board.  According to a report of contact with the Veteran during a telephone interview in January 2014, the Veteran reported that his right knee felt somewhat loose, but overall, he did fairly well with respect to the pain.  This assertion fails to demonstrate that the Veteran is entitled to a separate evaluation at any time during the pendency of the claim, as objective evidence has consistently shown the knee to be stable.  The physician proceeded to suggest that medical literature supported that the Veteran would eventually develop a tear of the meniscus.  Ratings are based on the current disability and not speculation on what the disability might become at a future date, and again, the Veteran's total knee has been replaced.  The physician failed to provide any evidence of symptomatology related to a meniscus injury that is separate and distinct which is not already considered by his 30 percent evaluation under Diagnostic Code 5055.  Furthermore, the physician did not identify any objective evidence of instability.  The Veteran's lay assertions were again repeated and the physician discussed common types of instability associated with meniscal injuries.  However, there is no objective evidence of this type of instability being associated with the Veteran's right knee.  As such, this physician's statements and summaries fail to demonstrate that an evaluation under Diagnostic Code 5258, or a separate evaluation under Diagnostic 5257, is warranted at any time during the pendency of this claim.  The Board finds the VA examination findings more probative because they are based on testing appropriate for determining the actual severity of the knee disability and the findings are portrayed in terms that enable an evaluation of the knee disability under the relevant rating criteria.  

Finally, the Board recognizes that the Veteran believes that he is entitled to separate disability evaluations for his right knee disability throughout the pendency of his claim.  However, he has failed to provide any credible evidence to demonstrate that he meets the schedular criteria for a higher rating for his meniscal condition prior to April 19, 2010, that he has suffered from recurrent subluxation or lateral instability at any time during the pendency of this claim, or, that he suffers from symptomatology separate and distinct from that already considered by his rating under Diagnostic Code 5055 as of June 1, 2011.  While the Veteran testified to experiencing instability during his December 2011 hearing, objective testing has consistently shown the right knee to be stable.  The lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As such, his assertions fail to credibly demonstrate that he is entitled to a separate rating at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to separate disability evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258 or 5259 at any time during the pendency of this claim must be denied.

Left Knee

The Veteran also contends that he is entitled to separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259 for his left knee disability.  For historical purposes, the Veteran was originally granted service connection for a left knee disability in an October 2005 rating decision.  A noncompensable evaluation was assigned under Diagnostic Code 5003, effective as of September 2003.  His disability evaluation was subsequently increased to 10 percent in a March 2006 supplemental statement of the case (SSOC).  The rating code sheet reflects this rating assigned under Diagnostic Code 5003.  A timely notice of disagreement was received from the Veteran in March 2006.  His 10 percent evaluation was continued in a March 2006 rating decision and the Veteran appealed the assigned rating to the Board in April 2006.  In a January 2011 rating decision, the Veteran was subsequently assigned a temporary 100 percent evaluation for his left knee disability as of November 3, 2010.  His disability rating was reassigned to Diagnostic Code "5003-5055" with a rating of 30 percent as of January 1, 2012.  Crucially, a January 2011 supplemental statement of the case also reflects a grant of an increased rating of 20 percent under Diagnostic Code 5258 effective from July 1, 2007 to November 2, 2010.  

According to a May 2005 VA treatment note, McMurray's testing of the left knee was negative for any meniscus pathology.  Knee X-rays were noted to be essentially normal except the chondromalacia of the kneecaps.  However, an August 2005 VA note reflects that the Veteran was diagnosed with a lateral meniscal tear in 1993.  The Veteran reported ongoing problems of pain since this injury.  He also reported weakness, stiffness, swelling, giving way, locking and lack of endurance of the knee.  Physical examination revealed pain with range of motion.  There was no valgus or varus laxity but there was a positive McMurray's test.  Lachman's testing was negative.  The Veteran was diagnosed with left knee meniscal degeneration with joint effusion, minor degenerative joint disease and posttraumatic fibrosis of the proximal patellar ligament.  

An April 2007 private treatment note indicates a history of left knee pain times two years.  There was a history of a torn meniscus.  An October 2007 MRI confirmed a nondisplaced tear in the posterior horn of the medial meniscus.  

According to a June 2008 VA treatment report, the Veteran had surgery in 1993 for partial lateral meniscectomy and resection of thickened medial plica in May 2007.  The Veteran reported chronic residual pain with weakness, swelling and popping sensations.  The Veteran also described residual pain associating with this condition.  Physical examination revealed no evidence of effusion.  It was noted that there was no additional limitation of motion due to symptoms such as weakness.  The Veteran was diagnosed with left knee meniscal tear status post meniscectomy with evidence of residual medial meniscal tear, small effusion and post-surgical changes.  A July 2008 MRI revealed evidence of a peripheral tear of the posterior horn of the medial meniscus.  This was repaired in February 2007 but there was still pain.  The Veteran reported upon treatment in September 2008 that the left knee was not much of a problem.  

According to a January 2009 VA examination report, the Veteran was recently told that his torn meniscus was not bad enough for surgical repair.  The Veteran reported that is knee then began "locking and popping."  The Veteran's reported symptom was pain, but there was no locking or effusion.  Physical examination did not reveal any objective evidence of clicking, snapping or meniscus abnormality.  The Veteran underwent additional surgery of the left knee in November 2010.  It was noted that he had been suffering from severe left knee pain. 

According to a February 2011 VA examination report, the Veteran's knees were negative for warmth or effusion.  Lachman's and McMurray's testing were negative and the knees were stable to varus and valgus stress.  Crepitus was noted, bilaterally. 

In regard to the period prior to November 3, 2010, the Board sees no persuasive factual basis for distinguishing symptomatology which formed the RO's basis for the assignment of a 20 percent rating under Diagnostic Code 5258 effective July 1, 2007 from symptomatology associated with the Veteran's knee prior to July 1, 2007.  Therefore, the Board finds that the Veteran is entitled to a 20 percent rating under Diagnostic Code 5258 for the entire period prior to November 3, 2010 (excluding the period in which a 100 percent rating is assigned).  In so finding, the Veteran is not entitled to a separate rating under Diagnostic Code 5259 as to do so would constitute an impermissible act of pyramiding of benefits as the Veteran would be receiving compensation for the same symptoms under two different diagnostic codes.  38 C.F.R. § 4.14 (2015).   

In regard to the period beginning January 1, 2012, the Veteran was afforded a VA examination (DBQ) of the left knee in November 2012.  It was noted that the Veteran had a history of a meniscus condition with frequent episodes of joint locking and effusion.  The Veteran was noted to have a history of meniscectomies, but the examiner concluded that there were no residual signs or symptoms due to a meniscectomy.  An X-ray revealed no acute process and there was a stable appearing total left knee arthroplasty and a large spur of the anterior superior aspect of the patella.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259 at any time during the period beginning January 1, 2012.  While the November 2012 DBQ report noted a history of a meniscus condition with frequent episodes of joint locking and effusion, it was further noted that there were no residual signs or symptoms related to the Veteran's prior meniscectomy.  This report does not suggest that there is any symptomatology associated with the left knee that has not been considered by the 30 percent evaluation assigned under Diagnostic Code 5055 and the separate rating of 30 percent under Diagnostic Code 5257.  

Again, the Board recognizes that a private physician reviewed the Veteran's claims file in January 2015.  However, this review has failed to provide any information to suggest that the Veteran is entitled to additional separate disability evaluations for his left knee disability.  According to a report of contact with the Veteran during a telephone interview in January 2014, the Veteran reported that his knee always felt unstable and would frequently go out on him.  The Veteran already has a separate evaluation for instability of the left knee under Diagnostic Code 5257.  The physician then proceeded to cite medical literature and note that the Veteran has experienced pain and swelling of the left knee.  However, this fails to demonstrate that the Veteran suffers from any symptomatology specifically related to a meniscus condition.  Again, the record reflects that the Veteran's entire knee has been replaced.  The Board finds the VA examination findings more probative because they are based on testing appropriate for determining the actual severity of the knee disability and the findings are portrayed in terms that enable an evaluation of the knee disability under the relevant rating criteria.  As such, the private physician's statements fail to credibly demonstrate that a separate rating under Diagnostic Code 5258 or 5259 is warranted.  

As a final matter, the Board recognizes that the Veteran believes he is entitled to a separate evaluation under either Diagnostic Code 5258 or 5259 throughout the pendency of his claim.  The lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.  Thus, there is no probative credible evidence that shows the Veteran has met the criteria for a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (beginning January 1, 2012) or 5259 (at any time during the pendency of this claim).  


      ORDER

The claim of entitlement to a separate evaluation for a right knee disability under Diagnostic Code 5257 is denied.  

The claim of entitlement to a separate evaluation for a right knee disability under Diagnostic Code 5258 is denied.  

The claim of entitlement to a separate evaluation for a right knee disability under Diagnostic Code 5259 is denied.  

The claim of entitlement to an evaluation of 20 percent for a left knee disability under Diagnostic Code 5258 is granted for the entire period prior to November 3, 2010 (excluding the period in which a 100 percent rating is assigned), subject to the law and regulations governing the payment of monetary benefits.

The claim of entitlement to a separate evaluation for a left knee disability under Diagnostic Code 5258 beginning January 1, 2012 is denied.  

The claim of entitlement to a separate evaluation for a left knee disability under Diagnostic Code 5259 is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


